Citation Nr: 1707232	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-30 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to waiver of overpayment of nonservice-connected pension benefits in the amount of $16,875.77.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1986 to August 1990.
This appeal to the Board of Veterans' Appeals (Board) is from a January 2012 decision of the Department of Veterans Affairs (VA) Pension Office in Milwaukee, Wisconsin.  Jurisdiction over the matter has been retained by the VA Regional Office (RO) in Detroit, Michigan. 

In a June 2013 VA Form 646, and in a January 2017 Informal Hearing Presentation, the Veteran's representatives reported that certain documents were missing from the Veteran's claims file.  The Board notes that the described documents are located in the Veteran's Virtual VA (VVA) electronic file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran noted on his October 2012 substantive appeal, and in subsequent letters to VA, that he desired to have a hearing before a Veterans Law Judge (VLJ) at the local VA office.  Although VA scheduled such a hearing and sent notice of the hearing to the Veteran by letter dated March 31, 2016, the record indicates that the Veteran did not receive notice of the scheduled hearing.  This is shown by a May 2016 VA Report of Incarceration document contained in the Veteran's VVA electronic file.  This shows that the Veteran was incarcerated as of March 22, 2016, prior to the notice of the hearing being sent to his prior address.  

Due process concerns thus require that the case be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700 (a), 20.703 (2016).  The case is remanded to the RO so that it may schedule a hearing and send notice of the hearing to the Veteran and his representative.

In January 2017 the Veteran indicated that he expected to be released from prison soon.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be contacted to clarify whether the Veteran continues to be incarcerated.

2.  Thereafter, based on the Veteran's response to the above request for clarification of his incarceration status, the RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his pending claim in this appeal. 

(a) If the Veteran is not incarcerated, he should be scheduled for a VLJ hearing at the earliest available opportunity.    

(b) If the Veteran is still incarcerated, RO action should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the RO (either in person or via videoconference).

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700 (b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf. 

If accommodations are feasible, the RO should make arrangements to schedule the Veteran (or alternatively his representative on his behalf), for the appropriate hearing before a Veterans Law Judge at the correctional facility in accordance with applicable procedures and available accommodations at the facility.   

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file.  

Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




